 In the Matter of KNUDSEN BROS. SHIPBUILDING & DRYDOCK Co.,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCALLODGE No. 343, PETITIONERCase No. 18-RC-163.-Decided November 16,1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthe case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests a unit including all employees engaged inthemaking, assembling, erecting, dismantling, and repairing ofmachinery of all descriptions when such work is performed by theEmployer on or off its premises, excluding all other employees, officeand clerical employees, professional employees, watchmen, guards,managerial, executive employees, and supervisors within the meaningof the Act as amended.The Employer and the Intervenor I contend*Houston, Reynolds,and Murdock.i International Brotherhood of Boilermakers,Iron Ship Builders and Helpers of America,Lodge 117, AFL.80 N. L.R. B., No. 69.320 KNUDSENBROS. SHIPBUILDING & DRYDOCK CO.321that the unit sought is inappropriate for the reason that the bargain-ing history of the Employer's plant has been on a plant-wide basis,and because the unit sought is not a craft unit.In September 1945, shortly after the Employer purchased itsSuperior, Wisconsin, plant, the Superior Metal Trades Council, AFL,hereinafter called the Council, an organization of unions includingthe Petitioner and the Intervenor, was certified by the WisconsinEmployment Relations Board as bargaining representative of allemployees excluding executives, supervisors, and office employees.The last of the three contracts with the Council terminated July 1,1948.The Employer thereafter refused to continue to recognize theCouncil, but did enter into a temporary agreement with the Intervenorwhich provided for an extension of the provisions of the expiredcontract from July 1 to July 15, 1948, and for a wage increase.At thetime of the hearing the Employer and the Intervenor were abiding bythe terms of the expired contract as extended pending the outcome oftheir negotiations for a new contract.The Employer employs approximately 85 employees in its shiprepair and drydock operations.The Petitioner seeks to representapproximately 8 employees who work in and out of the machine shop.The Employer's operations are conducted in 7 or 8 buildings.Onebuilding, called the punch shop, houses the punch or fabricating shop,the blacksmith shop, the slab furnace, and the machine shop.Themachine shop, which is located at one end of the building and is parti-tioned off from the rest of the shops, contains boring machines, mills,lathes, drill presses, gear cutters, milling machines, and whetstones.A machine shop foreman supervises the employees designated as ma-chinists.Employees from the blacksmith shop and slab furnace usethe welding machines in the machine shop, and machinists in theperformance of machine work utilize certain mechanical facilities ofthe punch shop outside the machine shop.Apparently, in these twoinstances, there is no interchange of work.The record discloses that the work regularly performed by a ma-jority of the machine shop personnel is not limited to that ordinarilyassociated with the machinists' trade.Three of these employees aredesignated as "machinists," three as "machinist specialists," and two as"machinist helpers."Of the three machinists, only one is considered afirst-class machinist, whereas another one installs deck engines, per-forms welding, burning, and boiler work, and various other dutiesincluding operation of the launch or of a derrick.Moreover, themachinist who performs boiler work and other duties receives the samerate of pay as the first-class machinist.The machinist specialistsregularly engage in the performance of boiler work and other duties 322DECISIONSOF NATIONALLABOR RELATIONS BOARDin addition to machinist work, and apparently are classified as inachin-ist specialists for that reason.The machinist helpers likewise assistthe boilermakers.Since neither the machinists, with one exception,nor the machines in the machine shop are equipped to turn out finemachine work, the Employer is in the practice of letting out such workto subcontractors.The record further reveals that when working outside the machineshop, the machinists work in close proximity with other employees aspart of repair crews.Moreover, they have the same seniority rights,wages, working conditions, and vacation privileges as other employeesof the Employer.Inasmuch, as the employees sought by the Petitioner do not appearto be a craft group, and in view of the integration of the Employer'splant, and the bargaining history in the plant-wide unit, we perceiveno justification for severing this group from the existing unit.2Wefind the proposed unit inappropriate and shall order that the petitionbe dismissed.ORDERUpon the basis of the entire record in the case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.2Matter ofMarineIron and Ship Building Company,78 N. L. R. B.309;Matter ofNorge Dtvi8ion, Borg-WarnerCorporation,76 N. L.R. B. 967.